Citation Nr: 9906161	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-48 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include Post
Traumatic Stress Disorder (PTSD).

2. Entitlement to service connection for residual scarring 
due to boils.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying of the veteran's claims of 
entitlement to service connection for a psychiatric disorder 
to include PTSD an residual scarring due to boils.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran' claims of entitlement to service connection.

The veteran informed the RO by correspondence dated November 
1996 that he was currently being treated at the Medical 
Center at Leavenworth, Kansas.  The veteran requested that 
the RO obtain those records to support his claim.  In this 
correspondence he also asserts that his physician at the 
medical center suggested that his boils in service might have 
been related to a nervous condition.  Additionally, on his 
substantive appeal received in November 1996, the veteran 
informed the RO that he has had a nervous condition since 
leaving service and that he is being or has been treated at 
Leavenworth for that condition.

At the veteran's personal hearing in September 1997, the 
veteran again asserted that he was being treated by a 
dermatologist at a hospital and that the doctor had opined 
that his inservice boils could be related to service.  It is 
not clear from the testimony if this treatment was from the 
VA medical center, although these statements seem similar to 
the statements put forward in the November 1996 
correspondence that did pertain to VA treatment.  

Further, the veteran and his representative again assert in 
the Informal Hearing Presentation that the veteran is 
receiving treatment for skin problems.  As the claims file 
reveals that these records have been neither requested nor 
obtained, the Board must remand for further development.  

VA is deemed to have constructive knowledge of VA medical 
center records.  As such, they are considered to be evidence 
that is of record at the time any decision is made and should 
be associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").

The Board notes here that the veteran's representative 
asserts that the veteran's service medical records may not be 
complete.  However, the RO requested all service medical 
records and reply dated July 1996 reveals that available 
records were forwarded.

Accordingly, the case is REMANDED for the following 
development:

1. The RO should obtain any and all 
records relating to treatment received 
for a nervous disorder and a skin 
disorder from the VA Medical Center in 
Leavenworth, Kansas.

2. The RO should also obtain the names 
and addresses of all private medical 
care providers who may have treated 
the veteran for either his nervous or 
skin disorders.  After securing the 
necessary release, the RO should 
obtain any such records.

3. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


